Case 1:21-cr-00237-RDM Document 5 Filed 03/25/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

‘UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
v. Case: 1:21=cr-00237

Jonathanpeter Allen Klein ) Assig ned To : Moss, Randolph D.
) Assign. Date : 3/19/2021
Description: INDICTMENT (B)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jonathanpeter Klein ;
who is accused of an offense or violation based on the following document filed with the court:

Indictment (1 Superseding Indictment Cl Information © Superseding Information © Complaint
C1 Probation Violation Petition CJ Supervised Release Violation Petition (Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 371 (Conspiracy)

18 U.S.C. §§ 231(a)(3), 2 (Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2 (Obstruction of an Official Proceeding)

18 U.S.C. §§ 1361, 2 (Destruction of Property)

18 U.S.C. § 1752(a)(1) (Entering and Remaining in a Restricted Building or Grounds)

18 U.S.C. § 1752(a)(2) (Disorderly and Disruptive Conduct in a Restricted Building or Grounds)

2021.03.19
14:54:56 -04'00'
Issuing officer’s signature

Robin M. Meriweather
City and state: | Washington, D.C. United States Magistrate Judge

Printed name and title

 

Date: 03/19/2021

 

 

 

Return

 

This warrant was received on (date) of/2e [ze ‘2./__, and the person was arrested on (date) S$ / zZ ze]. SoZ

at (city and state) w, Pe Ve 7 Oleg

Date: _ 3/23 |2e2/ Kee Ecce.

Arresting officer's signature

Spec. 2 Agent {Cex Shacl<

P¥inted name and title

 

 

 

 
